STEPHENS, Circuit Judge.
A motion to dismiss bankruptcy proceedings was granted by the Conciliation Commissioner, and the District Court upon review affirmed. Farm Products Company appeals.
In the narrative statement of testimony before the Conciliation Commissioner, which is a part of the record before the District Court upon review, it appears that counsel for the moving party stated that affidavtis would be principally relied upon. The Commissioner’s findings of fact and conclusions of law and order based thereon state that the motion was made and based respectively upon affidavits and other evidence. Oral testimony was taken and certified to the District Court, but no affidavits were certified.
It is also noticeable that the proceedings mention a contract by and between the Farm Security Administrator, a government agency which loaned money to Farm Products Company, and the latter company or its incorporators. It does not appear that the District Court had the benefit of this agreement before it, and it is not in the record brought here.
This contract and the affidavits referred to would seem to be material evidence upon the issues presented to the District Court upon review and, as well, upon the issues presented upon this appeal. It would appear that the deficiency in the certification of the proceedings to the District Court was an inadvertence.
The order affirming the order of the Conciliation Commissioner is vacated.
The cause is remanded to the District Court with instructions to it to order certified to it all evidence received by the Conciliation Commissioner upon the motion to dismiss, and upon such order having been complied with to consider and decide the issues thereby presented. Either or both parties to have the right of appeal from the decision so made.
This order shall not be deemed afi adjudication by this court of any of the issues upon which this appeal is based.
Judgment of the District Court vacated. Case remanded.